Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 13, 2022.


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
The RCE included a request for suspension of action under 37 CFR 1.103(c) for three months. The request was approved in the Office communication mailed 02/22/2022.
Pursuant to 27 CFR 1.111(a)(2)(ii), Applicant’s supplemental reply filed on 05/13/2022 is entered. This Office action is responsive to the supplemental reply.


Notice of Non-responsive Amendment
	Applicant’s reply filed on 05/13/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	MPEP § 804(I)(B)(1) states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.

	In response to the nonstatutory double patenting (NSDP) rejections set forth in the previous Office action, Applicant requested the NSDP rejections be held in abeyance. Applicant failed to provide a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. Accordingly, per guidance of MPEP § 804(I)(B)(1), Applicant’s reply is not fully responsive to the prior Office Action. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.
	Applicant was previously notified that such a response is not fully responsive in the Advisory Action mailed 11/19/2021 regarding the reply filed 11/02/2021. 

	
 
Amendments
	Applicant’s amendment to the claims filed on 11/02/2021 is acknowledged.
	Claims 1-9 are cancelled.
	Claims 10-13, and 17 are amended.
	Claim 22 is newly added.
	Claims 10-22 are pending.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
	Claims 10-13, 15-22 are under examination.

	
Priority
	The instant application 16/087,471 was filed on 09/21/2018. This application is a National Stage of International Application No. PCT/EP2017/057004 filed 03/23/2017, claiming priority based on European Patent Application No. EP16305332.5 filed 03/23/2016. 

Election/Restrictions
	The following is a summary of the election/restriction requirements presently in effect over the instant application:
	Applicant has elected without traverse the invention of Group III, drawn to a method for treating a neurological disorder, in the reply filed on 01/28/2021.
	Applicant has elected without traverse a neurodegenerative disorder, as the species of neurological disorder, in the reply filed on 01/28/2021.
	See Requirement for Restriction/Election mailed 11/30/2020.



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 09/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 3, “during” should be “for”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
This rejection is newly applied.
Claim 10, the independent claim, is directed to a “method for treating a neurological disorder” comprising an administration of an “effective amount” of platelet pellet lysate. Claim 22, dependent on claim 10, recites that the method further comprises “treating the neurological disorder”. Claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, claim 10 already recites treatment of a neurological disorder, and therefore claim 22 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. “Platelet lysates stimulate angiogenesis, neurogenesis and neuroprotection after stroke” Thromb Haemost 2013, 110: 323–330, of record in IDS; in view of Bonin et al. “Treatment of refractory acute GVHD with third-party MSC expanded in platelet lysate-containing medium” Bone Marrow Transplantation (2009) 43, 245–251; Chou et al. “Ex vivo Expansion of Bovine Corneal Endothelial Cells in Xeno-Free Medium Supplemented with Platelet Releasate” PLOS ONE 2014, 9(6): e99145, 8 pages; Choi et al. (1980) “Effect of platelet lysate on growth and sulfated glycosaminoglycan synthesis in articular chondrocyte cultures” Arthritis and Rheumatism, Vol. 22, No. 2, pages 220-224, of record in IDS; and Copland et al. (2013) “The effect of platelet lysate fibrinogen on the functionality of MSCs in immunotherapy” Biomaterials, 34(32), 7840-7850.
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Regarding claims 10, 18-19, and 22, Hayon discloses a method for treating a stroke (a neurological disorder) comprising a step of administering a platelet pellet lysate to a patient in need thereof. See Abstract, “To examine these potential therapeutic effects we injected platelet-poor plasma (PPP), fibroblast growth factor (FGF2) and platelet lysate (PLT) to the lateral ventricles after permanent middle cerebral artery occlusion (PMCAO) in rats … Platelets significantly increased eNSC proliferation and angiogenesis in the subventricular zone (SVZ) and in the peri-lesion cortex. Functional outcome was significantly improved and injury size was significantly reduced in rats treated with PLT suggesting additional neuroprotective effects. In conclusion, local delivery of PLT to the lateral ventricles induces angiogenesis, neurogenesis and neuroprotection and reduces behavioural deficits after brain ischaemia”. See also Materials and methods, page 324. col. 1-2, joining paragraph.
Hayon discloses that the platelet pellet lysate was prepared by three freeze/thaw cycles (page 324, first full paragraph).
Hayon does not teach that the platelet pellet lysate is heat treated at a temperature of 55-65 ˚C for 20-40 minutes.
Bonin is relevant prior art for teaching a platelet pellet lysate (obtained by freeze/thaw treatment) heat inactivated at 56˚C for 30 minutes (page 248, third full paragraph). Furthermore, Chou discloses a platelet “releasate” prepared by calcium chloride activation followed by heat treatment at 56˚C for 30 minutes (Abstract; page 2, col. 2, first paragraph), wherein the heat treatment is performed to inactivate the plasma complement (page 7, col. 1, “We suspect that the favorable effect of the heat-treatment was due to inactivation of the plasma complement.”). Accordingly, one of ordinary skill in the art would have recognized that one reason to perform heat treatment at 56˚C for 30 minutes, as taught by Bonin, is to inactivate the plasma complement
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a platelet pellet lysate, as disclosed by Hayon, with a platelet pellet lysate modified by heat treatment at 56˚C for 30 minutes, as taught by Bonin, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution to inactivate the plasma complement. 
In addition, Choi is relevant prior art for teaching a platelet pellet lysate that is further “purified” by heating at 56˚C for 30 minutes (page 220, last paragraph). Choi recognizes that fibrinogen is precipitated by heating at 56˚C for 30 minutes (page 221, last paragraph). One of ordinary skill in the art would have further recognized that removal of undesirable proteins like fibrinogen is advantageous for cell growth, as recognized by Chou (page 6, left column). Indeed, prior to the effective filing date of the instantly claimed invention, Copland teaches a fibrinogen-depleted platelet lysate is advantageous to avoid potent for residual clotting and formation of fibrin precipitates (Abstract; pages 7847-7848, joining paragraph).
Therefore, alternatively, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a platelet pellet lysate, as disclosed by Hayon, with a platelet pellet lysate modified by heat treatment at 56˚C for 30 minutes, as taught by Choi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution to obtain a purified and fibrinogen-depleted platelet lysate, which is advantageous for cell growth and avoid clotting.  
With respect to the limitation that the heat-treated platelet pellet lysate has a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet pellet lysate, there is no requirement under 35 U.S.C. 103 that the cited prior art references expressly recognize an structural/functional property if said property naturally flows from the disclosures of the cited prior art references. The instant specification discloses that the process limitation of heat treatment results in a platelet lysate having a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet lysate. See page 3, lines 20-29, of the instant specification. As discussed above, Bonin and Choi perform a step of heat-treating a platelet pellet lysate at 56˚C for 30 minutes. Accordingly, the heat-treated platelet pellet lysates disclosed by Bonin and Choi is considered to possess a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet pellet lysate as recited in the claims.
To summarize, Hayon reduces to practice by means of an animal model the treatment of a neurological disorder (stroke) by administration of a platelet pellet lysate. Although Hayon does not teach a platelet pellet lysate modified by heat treatment at a temperature of 55-65 ˚C for 20-40 minutes, as recited in the claims, such as heat-treated platelet pellet lysate is anticipated by the cited prior art of Choi and Bonin. Moreover, the prior art recognized that heat treatment is advantageous to purify the platelet pellet lysate, deplete fibrinogen which causes clotting and impairs cell growth, and inactive the plasma complement, as discussed above.
Regarding claims 11-12, Hayon discloses that the neurological disorder is stroke (see Title and Abstract).
Regarding claims 15-16, and 20, Hayon discloses that the platelet pellet lysate is injected to the lateral ventricle of the brain (page 324, col. 1-2, joining paragraph). Injection into the lateral ventricle of the brain reads on administration by the intra cerebroventricular route as recited in the claims.
With respect to the limitation that the platelet lysate is administered to the “right lateral ventricles,” as discussed above, Hayon discloses administration to the “lateral ventricles.” The term “lateral ventricles” refers to the left and right lateral ventricles. Accordingly, administration to either the left or right lateral ventricle would have been prima facie obvious over the cited prior art references.
Regarding claim 17, Hayon discloses that the platelet lysate is injected directly to the lateral ventricles (page 324, right column). One of ordinary skill in the art would have understood that direct injection to a cerebral ventricle is achievable by means of a pump, such as a syringe (Official notice taken, if necessary). Accordingly, it would have been prima facie obvious to administer the platelet lysate with a pump (e.g. syringe) because Hayon teaches administration of the platelet lysate by direct injection to the cerebral ventricles and one of ordinary skill in the art would have recognized that said administration is achievable by means of a pump, such as a syringe.

Response to arguments: Applicant’s remarks filed 05/23/2022 have been carefully considered, but are not found persuasive. As indicated above, the rejection is newly applied and therefore a response to arguments is provided only to the extent considered applicable to the new grounds of rejection. Applicant’s remarks filed 11/02/2021, to the extent applicable to the new grounds of rejection, is considered sufficiently addressed by the response provided below, or otherwise sufficiently addressed in the Advisory Action mailed 11/19/2021.

Applicant’s argues that the claimed invention is limited by a platelet pellet lysate obtained by the process steps of:
obtaining platelet concentrate from human blood;
pelleting platelets by a first centrifugation, 
removing the plasma supernatant from the platelet pellet,
subjecting the isolated platelet pellet to freeze/thaw cycles to lyse the platelets, and
removing the cellular debris by a second centrifugation.
Applicant contrasts this “platelet pellet lysate” to a “platelet lysate” obtained by the same process steps except that the first centrifugation to pellet platelets in the platelet concentrate is excluded. See page 3 of Applicant’s reply. These alternative process steps are further outlined in Figure 1 and page 14, lines 13-27.
Applicant points to figures in the specification to argue a structural difference between a “platelet pellet lysate” and a “platelet lysate” (pages 3-5), and Applicant especially relies on these differences to argue a distinction between the claimed invention and the teachings of the cited prior art (pages 3-12).
Applicant’s arguments are not persuasive because they rely on features that are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In this case, the claims do not recite a platelet pellet lysate produced by the steps of:
obtaining platelet concentrate from human blood;
pelleting platelets by a first centrifugation, 
removing the plasma supernatant from the platelet pellet,
subjecting the isolated platelet pellet to freeze/thaw cycles to lyse the platelets, and
removing the cellular debris by a second centrifugation.
Rather, the claims merely recite a “platelet pellet lysate”. This is not sufficient to exclude a “platelet lysate” obtained by the same process steps above except that the first centrifugation to pellet platelets in the platelet concentrate is excluded. Indeed, this alternative process, in fact, comprises a centrifugation step to “pellet” the cellular debris of the lysed platelets. See specification, page 14, lines 14-16, “platelet concentrate suspended in plasma was used to prepare a platelet lysate (PL) control by three freeze-thaw cycles, at -80/30°C ± 1 ° C, and centrifugation at 4500 x g for 30 minutes at 22 ± 2°C to pellet and remove the cell debris” (emphasis added). Accordingly, while Applicant relies on a distinction between a “platelet pellet lysate” and a “platelet lysate”, both a “platelet pellet lysate” and a “platelet lysate” read on the rejected claims under the broadest reasonable interpretation. As noted above, Applicant’s arguments rely on this distinction, not reflected the claims, to distinguish the claimed invention from the cited prior art (pages 3-12), and therefore these arguments are similarly deficient and unpersuasive. In particular, for these reasons, and contrary to Applicant’s remarks, a platelet pellet lysate modified by heat treatment at a temperature of 55-65 ˚C for 20-40 minutes, as recited in the claims, is anticipated by Bonin even though Bonin does not perform the first centrifugation to pellet platelets and remove plasma supernatant.

Applicant argues that heat treating a “platelet pellet lysate” at a temperature of 55-65 ˚C for 20-40 minutes “allows the treatment of neurological disorders” and “improved neuroprotection” as compared to non-heat-treated platelet lysate (page 6). To support this assertion, Applicant points to Figures 11C and 11D of the specification to show that higher cell viability of toxin-stressed neuronal cells is obtained by platelet pellet lysates heat-treated at 56°C and 65°C as compared to platelet pellet lysates heat-treated at 37°C and 45°C (pages 6-8). This effect was only observed at lower doses (0.5%) and higher doses (15%) but not in between (2%). Based on this, Applicant concludes that a non-heat-treated platelet pellet lysate, as disclosed by Hayon, would not have a neuroprotective effect as indicated comparable to the claimed heat-treated platelet pellet lysate (page 8).	This is not persuasive. As already stated, Applicant’s arguments, and the results obtained by the working examples of the specification, rely on product-by-process steps not recited in the claims. In addition, improved cell viability in Figures 11C and 11D was only observed at particular doses, but not all. The claims do not recite any particular dose but rather broadly embraces any dose, including those where no improved cell viability was observed. Moreover, the working examples of the specification only describe heat treatment for a duration of 30 minutes (page 19, lines 19-20). There is no showing that the effect observed in Figures 11C and 11D would be achieved when the duration of heat treatment is as little as 20 minutes, as broadly recited in the claims. Finally, it is noted that the claims do not even recite that the platelet pellet lysate was obtained from a human, as described in the working examples. Accordingly, for these reasons, the working examples, which Applicant relies on to support allegations of “unexpected results”, are not commensurate in scope with the rejected claims.
Furthermore, the claims are directed to the treatment of ANY neurological disorder, including multiple sclerosis, Parkison’s disease, Huntington’s disease, Amyotrophic lateral sclerosis, stroke, age-related macular degenerated, Alzheimer’s disease, vascular dementia, frontotemporal dementia, semantic dementia, dementia with Lewy bodies, cerebral insult hypoxia, and traumatic brain injury. Indeed, Applicant asserts that “each condition/disease has its specificity, what is true for one is not necessarily true for the other” (page 8). However, there is no animal model or clinical study found in the specification showing an enhanced in vivo neuroprotective activity by administration of a heat-treated platelet pellet lysate as compared to a non-heat-treated platelet. Considering the subject matter of the claimed invention (treatment of a patient suffering from a neurological disorder), and the very broad scope of said subject matter (the treatment of ANY neurological disorder), the working examples showing increased cell viability of stressed neuronal cells cultured in vitro, and only at particular doses, are not sufficient to show “unexpected” improved in vivo neuroprotective activity when administered to a patient in need thereof. Rather, an in vivo neuroprotective effect by administration of a platelet pellet lysate was an expected result as provided by the animal model of Hayon.

Applicant argues that the motivation for performing the recited heat treatment is to deplete fibrinogen, as opposed to complement inactivation. See page 4 of Applicant’s reply. This is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. In this case, as set forth in the new grounds of rejection above, the prior art recognized that heat treatment of platelet pellet lysate at 56°C for 30 minutes is advantageous for both complement inactivation and fibrinogen depletion. 

Applicant argues that Bonin is non-analogous art because Bonin suggests treatment a disease different than a neurological disorder with stem cells expanded in platelet lysate-containing medium. See page 8 of Applicant’s reply. This is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, Bonin teaches a platelet lysate heat treated at 56°C for 30 minutes, which reads on the platelet pellet lysate recited in the claims under the broadest reasonable interpretation. As discussed in the rejection, one motivation for performing such a heat treatment is to inactive plasma complement. This motivation is not reasonably limited to refractory acute graft versus host disease. 

Applicant further argues that Chou is non-analogous art because Chou describes a platelet “releasate”, as opposed to a platelet “lysate”. See pages 9-11 of Applicant’s reply. This is not persuasive.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, although Chou describes a platelet “releasate”, which may be structurally distinct from a platelet “lysate”, one of ordinary skill in the art would have recognized that both a platelet “releasate” and a platelet “lysate” are related as platelet-derived products rich in growth factors. Chou is relevant to the rejected claims, in particular, for expressly providing one reason to perform heat treatment at 56°C for 30 minutes, namely to inactive plasma complement. Furthermore, Applicant’s assertions are a piece-meal analysis of the cited prior art neglecting that Bonin provides a platelet “lysate” heat treated at 56°C for 30 minutes, providing a connection to Chou’s platelet “releasate” that is also heat treated at 56°C for 30 minutes. Accordingly, it is clear that one reason for Bonin’s heat treatment of platelet “lysate” is complement inactivation, as set forth in the rejection.

Applicant argues that Hayon teaches a solution to the problem by using non-heat-treated platelet pellet lysates. Based on this, Applicant assets that one of ordinary skill in the art “would not have had an interest to look further” once the solution was found. See page 11 of Applicant’s reply. This is not persuasive. It is not reasonable to asset that, because Hayon shows that non-heat-treated platelet pellet lysates is effective to treat a neurological disorder, one of ordinary skill in the art would be unmotivated to improve upon the platelet pellet lysate of Hayon.

Applicant argues that the rejection of the claims relies on impermissible hindsight. See pages 11-12. This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, as provided or suggested by the cited prior art, and does not include knowledge gleaned only from the applicant's disclosure. Accordingly, the reconstruction is proper.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. “Platelet lysates stimulate angiogenesis, neurogenesis and neuroprotection after stroke” Thromb Haemost 2013, 110: 323–330, of record in IDS; Bonin et al. “Treatment of refractory acute GVHD with third-party MSC expanded in platelet lysate-containing medium” Bone Marrow Transplantation (2009) 43, 245–251; Chou et al. “Ex vivo Expansion of Bovine Corneal Endothelial Cells in Xeno-Free Medium Supplemented with Platelet Releasate” PLOS ONE 2014, 9(6): e99145, 8 pages; Choi et al. (1980) “Effect of platelet lysate on growth and sulfated glycosaminoglycan synthesis in articular chondrocyte cultures” Arthritis and Rheumatism, Vol. 22, No. 2, pages 220-224, of record in IDS; and Copland et al. (2013) “The effect of platelet lysate fibrinogen on the functionality of MSCs in immunotherapy” Biomaterials, 34(32), 7840-7850, as applied to claims 10-12, 15-20, and 22 above; in further view of Anitua et al. “Intranasal Delivery of Plasma and Platelet Growth Factors Using PRGF-Endoret System Enhances Neurogenesis in a Mouse Model of Alzheimer’s Disease” PLoS ONE 2013, 8(9): e73118, 13 pages.
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Regarding claim 13, Hayon is interested in the therapeutic application of platelet pellet lysates because platelets contain bioactive components such as “platelet-derived growth factor (PDGF), fibroblast growth factor (FGF), transforming growth factor β (TGFβ), epidermal growth factor (EGF), vascular endothelial growth factor (VEGF), and insulin growth factor (IGF)” (page 323, col. 1). See also page 328, “Platelets release cytokines such as VEGF, FGF (21, 22), PDGF, brain derived neurotrophic factor (BDNF) (23) and lipid mediators such as sphingosin-1-phosphate, which are all known to enhance angiogenesis and neo-vascularisation and promote neuronal survival and differentiation”. Hayon teaches treatment of stroke (see Title and Abstract), as opposed to Alzheimer’s disease. Prior to the effective filing date of the instant claimed invention, Anitua is relevant prior art for teaching the administration of plasma rich in platelet growth factors (platelet-derived product) to treat Alzheimer’s disease (see Abstract; see also pages 1-2, joining paragraph, “The technology of plasma rich in growth factors (PRGFEndoret or formerly Endoret) … a supernatant enriched in plasma and platelet-derived proteins and morphogens … including platelet-derived growth factor (PDGF), transforming growth factor beta (TGF-β), VEGF, fibroblast growth factor (FGF), epidermal growth factor (EGF), IGF-I and nerve growth factor (NGF) among others”). Antiua is motivated to treat Alzheimer’s disease because Alzheimer’s disease is characterized by a decreased level of neurotrophic factors including “insulin like growth factor (IGF-I), brain-derived growth factor (BDNF), and vascular endothelial growth factor (VEGF) among others” (page 1).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute treatment of a subject suffering of stroke, as taught by Hayon, with treatment of a subject suffering of Alzheimer’s disease, as taught by Antiua, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, as indicated in the preceding paragraph, Antiua teaches that Alzheimer’s disease is characterized by a decreased level of IGF-I, VEGF, and BDNF, which Hayon identifies as the therapeutic components of the platelet pellet lysate. An artisan would be motivated to perform said substitution in order to alleviate the suffering of patients suffering from Alzheimer’s disease.
Response to arguments: Applicant argues that one of ordinary skill in the art would not have been motivated to use a platelet pellet lysate, as described in Hayon, to treat Alzheimer’s disease, as taught by Antiua, because Antiua “gives the solution” to the problem by providing a different therapeutic product. See page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, it is not reasonable to assert that, because Antiua suggests one therapeutic product (or “solution”), that one of ordinary skill in the art would not seek other therapeutic products to treat Alzheimer’s disease.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. “Platelet lysates stimulate angiogenesis, neurogenesis and neuroprotection after stroke” Thromb Haemost 2013, 110: 323–330, of record in IDS; Bonin et al. “Treatment of refractory acute GVHD with third-party MSC expanded in platelet lysate-containing medium” Bone Marrow Transplantation (2009) 43, 245–251; Chou et al. “Ex vivo Expansion of Bovine Corneal Endothelial Cells in Xeno-Free Medium Supplemented with Platelet Releasate” PLOS ONE 2014, 9(6): e99145, 8 pages; Choi et al. (1980) “Effect of platelet lysate on growth and sulfated glycosaminoglycan synthesis in articular chondrocyte cultures” Arthritis and Rheumatism, Vol. 22, No. 2, pages 220-224, of record in IDS; and Copland et al. (2013) “The effect of platelet lysate fibrinogen on the functionality of MSCs in immunotherapy” Biomaterials, 34(32), 7840-7850, as applied to claims 10-12, 15-20, and 22 above; in further view of US 2007/0265203 A1 to Eriksson et al.
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Regarding claim 21, as discussed above, Hayon discloses administration to the lateral ventricles, as opposed to the third ventricle. Prior to the effective filing date of the instantly claimed invention, Eriksson is considered relevant prior art for teaching methods for delivering therapeutic agents for the treatment of disorders of the central nervous system, such as Alzheimer's disease and Parkinson's disease. See paragraph [0146]. Eriksson further discloses that administration to the cerebral ventricular system comprises administration (injection) to the later ventricles (left or right), third ventricle, or fourth ventricle. See paragraph [0135]. Eriksson reduces to practice injection to the third ventricle. See paragraphs [0147, 0151]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute administration into the lateral ventricles, as taught by Hayon, with administration into the third ventricle, as taught by Eriksson, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Response to arguments: Applicant argues that Eriksson discloses numerous types of administration without any motivation to choose one in particular over another. See pages 13-14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Applicant’s argument neglects the teachings of Hayon to administer the platelet pellet lysate directly to the lateral ventricles. Eriksson discloses that administration to the cerebral ventricular system may comprise injection to the lateral ventricles (left and right), third ventricle, or fourth ventricle. That is, and contrary to Applicant’s remarks, one of ordinary skill in the art would have recognized that lateral ventricles, as disclosed by Hayon, or the third ventricle, as disclosed by Eriksson, are both appropriate locations to achieve direct injection to the cerebral ventricular system. There is no requirement that the cited prior expressly provide a motivation to select the third ventricle over the lateral ventricles when such a selection is a simple substitution with predictable results, as set forth in the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1) Claims 10-13, 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/622,446 (claim set filed: 12/13/2019). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This rejection is repeated with respect to claims 10-13, 15-16, 18-22 for the same reasons set forth in the previous Office action, and this rejection is newly applied to claim 17.
Claim 12 recites a method of treatment of a neurological disorder comprising a step of administering platelet lysate. Claim 1 recites that the platelet lysate is heat-treated at a temperature of 50 ˚C to 70 ˚C for 20 to 40 minutes. The instant specification discloses that the heat treatment step results in a platelet lysate having a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet lysate. For example, see page 3, lines 20-29, of the instant specification.
Claim 14 recites wherein the neurological disorder is Parkinson’s disease.
Claim 18 recites that the platelet lysate is administered by the intra cerebroventricular route, into the right lateral ventricle, and into the third ventricle.
The copending claims do not recite that the platelet lysate is administered with a pump. However, as discussed above, claim 18 recites that the platelet lysate is administered by the intra cerebroventricular route, into the right lateral ventricle, and into the third ventricle. One of ordinary skill in the art would have understood that a therapeutic composition could be delivered to a cerebral ventricle via direct injection by means of a pump, such as a syringe (Official notice taken, if necessary). Accordingly, it would have been prima facie obvious to administer the platelet lysate with a pump because the copending claims are directed to administration of the platelet lysate to the cerebral ventricles and one of ordinary skill in the art would have recognized that said administration is achievable via direct injection by means of a pump, such as a syringe.


(2) Claims 10-13, 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/650,070 (claim set filed: 03/24/2020). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This rejection is repeated for the same reasons set forth in the previous Office action.
Claim 11 recites a method of treatment of a disorder of the central nervous system comprising a step of administering a platelet lysate. Claim 4 recites that the platelet lysate is heat-treated at a temperature of about 50 ˚C to about 70 ˚C for 15 to 45 minutes. The instant specification discloses that the heat treatment step results in a platelet lysate having a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet lysate. For example, see page 3, lines 20-29, of the instant specification.
Claim 13 recites wherein the disorder is Parkinson’s disease.
Claim 17 recites that the platelet lysate is administered by the intra cerebroventricular route, into the right lateral ventricle, and into the third ventricle.
Claim 18 recites that the platelet lysate is adapted to be administered with a pump. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633